IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 41624

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 773
                                                )
       Plaintiff-Respondent,                    )     Filed: October 17, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
RAFAEL SOTO,                                    )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgment of conviction and concurrent sentences of five years determinate for
       aggravated assault and twenty-four years with eleven years determinate for
       aggravated battery, with an enhancement for use of a deadly weapon, affirmed;
       order denying I.C.R. 35 motion for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Theodore S. Tollefson, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Rafael Soto was convicted of aggravated assault, Idaho Code §§ 18-901(a)(b), 18-905(a),
18-204, and aggravated battery, I.C. §§ 18-903, 18-907(1)(a)(b), 18-908, with an enhancement
for use of a deadly weapon, I.C. § 19-2520. The district court imposed concurrent sentences of
five years determinate for the aggravated assault and twenty-four years with eleven years
determinate for aggravated battery with an enhancement for use of a deadly weapon. Soto filed
an Idaho Criminal Rule 35 motion, which the district court denied. Soto appeals.




                                               1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Soto’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we apply the same criteria used for determining the
reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64 (Ct.
App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of the record,
including any new information submitted with Soto’s Rule 35 motion, we conclude no abuse of
discretion has been shown. Therefore, Soto’s judgment of conviction and sentences, and the
district court’s order denying Soto’s Rule 35 motion, are affirmed.




                                                     2